United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the quarterly period ended June 30, 2011 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period From to. Commission file number: 000-52613 FIRST TRINITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 34-1991436 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7633 East 63rd Place, Suite 230 Tulsa, Oklahoma 74133 (Address of principal executive offices) (918) 249-2438 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer,non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, "accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer:¨ Accelerated filer:¨ Non-accelerated filer:¨ Smaller reporting company:þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act). Yes o No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:Common stock .01 par value as of August 11, 2011:6,798,535 shares FIRST TRINITY FINANCIAL CORPORATION INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Page Number Item 1. Consolidated Financial Statements Consolidated Statements of Financial Position as of June 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the three months ended June 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Operations for the six months ended June 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the Six months ended June 30, 2011 and 2010 (Unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (Unaudited) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition, Results of Operations and Liquidity and Capital Resources 24 Item 4. Controls and Procedures 42 Part II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults upon Senior Securities 43 Item 4. (Removed and Reserved) 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 Exhibit No. 31.1 Exhibit No. 31.2 Exhibit No. 32.1 Exhibit No. 32.2 Exhibit No. 101.INS Exhibit No. 101.SCH Exhibit No. 101.CAL Exhibit No. 101.DEF Exhibit No. 101.LAB Exhibit No. 101.PRE 2 Item 1. Consolidated Financial Statements First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Financial Position June 30, 2011 December 31, 2010 (Unaudited) Assets Investments Available-for-sale fixed maturity securities at fair value (amortized cost:$23,243,929 and $23,183,633 as of June 30, 2011 and December 31, 2010, respectively) $ $ Available-for-sale equity securities at fair value (cost:$347,353 as of both June 30, 2011 and December 31, 2010) Mortgage loans on real estate Investment real estate Policy loans Other long-term investments Total investments Cash and cash equivalents Certificate of deposit (restricted) - Accrued investment income Recoverable from reinsurers Accounts receivable Loans from premium financing, net Deferred policy acquisition costs Value of insurance business acquired Property and equipment, net Other assets Total assets $ $ Liabilities and Shareholders' Equity Policy liabilities Policyholders' account balances $ $ Future policy benefits Policy claims Premiums paid in advance Total policy liabilities Deferred federal income taxes Other liabilities Total liabilities Shareholders' equity Common stock, par value $.01 per share, 20,000,000 shares authorized, 6,798,535 and 5,805,000 issued and outstanding as of June 30, 2011 and December 31, 2010, respectively and 249,046 and 448,310 subscribed as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to consolidated financial statements. 3 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Revenues Premiums $ $ Income from premium financing Net investment income Net realized investment gains (losses) ) Other income Total revenues Benefits, Claims and Expenses Benefits and claims Increase in future policy benefits Death benefits Surrenders Interest credited to policyholders Total benefits and claims Policy acquisition costs deferred ) ) Amortization of deferred policy acquisition costs Amortization of value of insurance business acquired Commissions Other underwriting, insurance and acquisition expense Total benefits, claims and expenses Loss before total federal income tax benefit ) ) Current federal income tax expense - - Deferred federal income tax benefit ) ) Total federal income tax benefit ) ) Net loss $ ) $ ) Net loss per common share basic and diluted $ ) $ ) See notes to consolidated financial statements. 4 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) Six Months Ended June 30, Revenues Premiums $ $ Income from premium financing Net investment income Net realized investment gains Other income Total revenues Benefits, Claims and Expenses Benefits and claims Increase in future policy benefits Death benefits Surrenders Interest credited to policyholders Total benefits and claims Policy acquisition costs deferred ) ) Amortization of deferred policy acquisition costs Amortization of value of insurance business acquired Commissions Other underwriting, insurance and acquisition expense Total benefits, claims and expenses Income (loss) before total federal income tax expense ) Current federal income tax expense - Deferred federal income tax expense Total federal income tax expense Net income (loss) $ $ ) Net income (loss) per common share basic and diluted $ $ ) See notes to consolidated financial statements. 5 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Changes in Shareholders' Equity Six Months Ended June 30, 2011 and 2010 (Unaudited) Accumulated Common Additional Other Total Stock Paid-in Comprehensive Accumulated Shareholders' $.01 Par Value Capital Income Deficit Equity Balance at January 1, 2010 $ ) $ Comprehensive income: Net loss - - - ) ) Change in net unrealized appreciation on available-for-sale securities - - - Total comprehensive income - Balance at June 30, 2010 $ ) $ Balance at January 1, 2011 $ ) $ Stock dividend ) - Subscriptions of common stock Comprehensive income: Net income - - - Change in net unrealized appreciation on available-for-sale securities - - - Total comprehensive income - Balance at June 30, 2011 $ ) $ See notes to consolidated financial statements. 6 First Trinity Financial Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, Operating activities Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for depreciation Accretion of discount oninvestments ) ) Realized investment gains ) ) Gain on sale of fixed asset - ) Loss on sale of invested real estate - Amortization of policy acquisition cost Policy acquisition cost deferred ) ) Amortization of value of insurance business acquired Provision for deferred federal income tax Interest credited on policyholder deposits Change in assets and liabilities Accrued investment income ) ) Policy loans ) ) Allowance for loan losses ) Recoverable from reinsurers ) ) Accounts receivable ) Other assets ) Future policy benefits Policy claims Premiums paid in advance ) Other liabilities Net cash provided by operating activities Investing activities Purchase of fixed maturity securities ) ) Maturities of fixed maturity securities - Sales of fixed maturity securities Purchase of mortgage loan ) - Reduction in mortgage loans Purchase of invested real estate - ) Sale of invested real estate Purchase of other long term investments ) ) Payments on other long term investments Maturity of certificate of deposit - Loans made for premiums financed ) ) Loans repaid for premiums financed Purchases of furniture and equipment, net ) ) Net cash used by investing activities ) ) Financing activities Policyholder account deposits Policyholder account withdrawals ) ) Proceeds from public stock offering - Net cash provided by financing activities Increase in cash Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to consolidated financial statements. 7 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 1.Organization and Significant Accounting Policies Nature of Operations First Trinity Financial Corporation is the parent holding company of Trinity Life Insurance Company, First Trinity Capital Corporation and Southern Insurance Services, LLC. First Trinity Financial Corporation (the “Company” or “FTFC”) was incorporated in Oklahoma on April 19, 2004, for the primary purpose of organizing a life insurance subsidiary.The Company raised $1,450,000 from two private placement stock offerings during 2004.On June 22, 2005, the Company’s intrastate public stock offering filed with the Oklahoma Department of Securities for $12,750,000, which included a 10% "over-sale" provision (additional sales of $1,275,000), was declared effective.The offering was completed February 23, 2007.The Company raised $14,025,000 from this offering. On June 29, 2010, the Company commenced a public offering of its common stock registered with the U.S. Securities and Exchange Commission and the Oklahoma Department of Securities.The public offering is for 1,333,334 shares of the Company’s common stock for $7.50 per share.If all shares are sold, the Company will receive $8.5 million after reduction for offering expenses and sales commissions.The Company has registered an additional 133,334 shares of its common stock to cover over subscriptions if any occur.The sale of all the additional shares would provide the Company with an additional $850,000 after reduction for offering expenses and sales commissions. The offering was extended on July 29, 2011 but will end on June 28, 2012, unless all the Company’s shares are sold before then.As of June 30, 2011, the Company has received gross proceeds of $6,891,030 from the subscription of 918,804 shares of its common stock in this offering and incurred $1,033,654 in offering costs.The proceeds were originally deposited in an escrow account that was released from escrow by the Oklahoma Department of Securities in August 2010 after the offering exceeded $1,000,000 in gross proceeds.These proceeds are now available to the Company.Future proceeds from the sale of shares of the Company’s common stock in this public offering will be available to the Company without being held in escrow. The Company purchased First Life America Corporation (“FLAC”) on December 23, 2008.On August 31, 2009, two of the Company’s subsidiaries, Trinity Life Insurance Company (“Old TLIC”) and FLAC, were merged, with FLAC being the surviving company.Immediately following the merger, FLAC changed its name to Trinity Life Insurance Company (“TLIC”).After the merger, the Company had two wholly owned subsidiaries, First Trinity Capital Corporation (“FTCC”) and TLIC, domiciled in Oklahoma.FTCC was incorporated in 2006, and began operations in January 2007 providing financing for casualty insurance premiums. TLIC is primarily engaged in the business of marketing, underwriting and distributing a broad range of individual life and annuity insurance products to individuals in eight states primarily in the Midwest.TLIC’s current product portfolio consists of a modified premium whole life insurance policy with a flexible premium deferred annuity rider, whole life, term, final expense, accidental death and dismemberment and annuity products.The term products are both renewable and convertible and issued for 10, 15, 20 and 30 years.They can be issued with premiums fully guaranteed for the entire term period or with a limited premium guarantee.The final expense is issued as either a simplified issue or as a graded benefit, determined by underwriting.The products are sold through independent agents in the states of Illinois, Kansas, Kentucky, Nebraska, North Dakota, Ohio, Oklahoma and Texas. The Company’s operations, prior to the acquisition of FLAC, involved the sale of a modified premium whole life insurance policy with a flexible premium deferred annuity rider through its subsidiary Old TLIC in the state of Oklahoma. FTCC provides financing for casualty insurance premiums for individuals and companies and is licensed to conduct premium financing business in the states of Alabama, Arkansas, Louisiana, Mississippi and Oklahoma.The Company also owns 100% of Southern Insurance Services, LLC, (“SIS”), a limited liability company, that was acquired in 2009. 8 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 1.Organization and Significant Accounting Policies(continued) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America ("U.S. GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the results for the interim periods have been included.The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results to be expected for the year ended December 31, 2011 or for any other interim period or for any other future year.Certain financial information which is normally included in notes to consolidated financial statements prepared in accordance with U.S. GAAP, but which is not required for interim reporting purposes, has been condensed or omitted.The accompanying consolidated financial statements and notes thereto should be read in conjunction with the financial statements and notes thereto included in the Company's report on Form 10-K for the year ended December 31, 2010. For further information, refer to the consolidated financial statements and the notes thereto for the year ended December 31, 2010, as included in the Company’s Annual Report on Form 10-K. Principles of Consolidation The consolidated financial statements include the accounts and operations of the Company and its subsidiaries.All intercompany accounts and transactions are eliminated in consolidation. Reclassifications Certain reclassifications have been made in the prior year financial statements to conform to current year classifications.These reclassifications had no effect on previously reported net income or shareholders' equity. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Although these estimates are based on management’s knowledge of current events and actions it may undertake in the future, they may ultimately differ from actual results. Common Stock Common stock is fully paid, non-assessable and has a par value of $.01 per share. On January 10, 2011, the Company’s Board of Directors approved a 5% share dividend by which shareholders received a share of common stock for each 20 shares of common stock of the Company they hold.The dividend was payable to the holders of shares of the Corporation as of March 10, 2011.Fractional shares were rounded to the nearest whole number of shares.The Company issued 323,777 shares in connection with the stock dividend that resulted in accumulated deficit being charged $2,428,328 with an offsetting credit of $2,428,328 to common stock and additional paid-in capital. This was a non-cash investing and financing activity. Subsequent Events Management has evaluated all events subsequent to June 30, 2011 through the date that these financial statements have been issued.Please see Note 10. 9 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 1.Organization and Significant Accounting Policies(continued) Recent Accounting Pronouncements In October 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update No. 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts (“ASU 2010-26”).The new guidance requires that an insurance entity capitalize only the following as acquisition costs related directly to the successful acquisition of new or renewal insurance contracts: 1. Incremental direct costs of contract acquisition. 2. The portion of an employee’s total compensation and payroll-related fringe benefits related directly to acquisition activities for time spent performing underwriting, policy issuance, policy processing, medical, inspection and sales force contract selling for a contract that has actually been acquired. 3. Other costs related directly to the acquisition activities described in point 2 above that would not have been incurred by the insurance entity had the acquisition contract transaction not occurred. 4. Advertising costs that meet the capitalization criteria of Subtopic 340-20. All other acquisition costs should be charged to expense as incurred.In addition, administrative costs, rent, depreciation, occupancy, equipment and all other general overhead costs are considered indirect costs and should be charged to expense as incurred.ASU 2010-26 is effective for interim and annual reporting periods beginning after December 15, 2011.Early adoption is permitted, but only at the beginning of an entity’s annual reporting period.The Company will likely adopt ASU 2010-26 in first quarter 2012.The Company has assessed the guidance and has determined that it will not have a significant financial impact since the Company utilizes a dynamic model whereby deferred acquisition costs on the statement of financial position only include policies currently in force.This dynamic model results in immediate amortization of all deferred acquisition costs on the statement of operations where the policy is no longer in force. In May 2011, the FASB issued Accounting Standards Update No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS (“ASU 2011-04”).The new pronouncement ensures that fair value has the same meaning in U.S. GAAP and International Financial Reporting Standards (“IFRS”) and that their respective fair value measurements and disclosure requirements are the same (except for minor differences in wording and style).The amendments in ASU 2011-04 change the wording used to describe the requirements in U.S. GAAP for measuring and disclosing information about fair value measurements.The amendments clarify the following: 1. The concepts of highest and best use and valuation premise in a fair value measurement are relevant only when measuring the fair value of nonfinancial assets and are not relevant when measuring the fair value of financial assets and liabilities. 2. Requirements specific to measuring the fair value of an instrument classified in shareholders’ equity. 3. Quantitative information about the observable inputs used in a fair value measurement of items categorized within Level 3 of the fair value hierarchy should be disclosed. The amendments also change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements.The amendments change the following: 1. Measuring the fair value of financial instruments that are managed within a portfolio. 2. In the absence of Level 1 input, premiums or discounts should be applied if market participants would do so when pricing an asset or liability. 3. Expanded the disclosures about fair value instruments. a. Within Level 3 of the fair value hierarchy. b. Use of nonfinancial assets in a way that differs from the assets highest and best use. c. Categorization by level of the fair value hierarchy for items that are not measured at fair value in the statement of financial position but for which fair value is required to be disclosed. 10 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) ASU 2011-04 is effective for public companies for interim and annual periods beginning on or after December 15, 2011 and shall be applied prospectively.Early application is not permitted.The Company will adopt this guidance in first quarter 2012. In June 2011, the FASB issued Accounting Standards Update No. 2011-05, Presentation of Comprehensive Income (“ASU 2011-05”).The new pronouncement improves the comparability, consistency and transparency of financial reporting by increasing the prominence of items reported in other comprehensive income and facilitates the convergence of U.S. GAAP and IFRS.ASU 2011-05 eliminates the option of presenting components of other comprehensive income as part of the statement of changes in shareholders’ equity.ASU 2011-05 requires that all nonowner changes in shareholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In a single continuous statement, the following shall be presented: components of net income, net income, components of comprehensive income, total for other comprehensive income and the total of comprehensive income.In the two-statement approach, the first statement should present total net income and its components followed consecutively by a second statement that should present total other comprehensive income, the components of other comprehensive income and the total of comprehensive income.ASU 2011-05 indicates that regardless of whether comprehensive income is presented in a single continuous statement or in two separate but consecutive statements, reclassification adjustments between net income and other comprehensive income are required to be presented on the face of the financial statements.ASU 2011-05 is effective for public companies for interim and annual periods beginning on or after December 15, 2011.Early adoption is permitted.The Company currently uses the eliminated option.The Company will likely adopt this guidance in 2012 and will likely use the two separate but consecutive statements approach. 11 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 2.Investments Investments in available-for-sale fixed maturity and equity securities as of June 30, 2011 and December 31, 2010 are summarized as follows: Gross Gross Amortized Unrealized Unrealized Fair June 30, 2011 Cost or Cost Gains Losses Value Fixed maturity securities U.S. government agency $ Residential mortgage-backed securities - Corporate bonds Foreign bonds - Total fixed maturity securities Mutual funds - Corporate common stock - Total equity securities - Total fixed maturity and equity securities $ Gross Gross Amortized Unrealized Unrealized Fair December 31, 2010 Cost or Cost Gains Losses Value Fixed maturity securities U.S. government agency $ Residential mortgage-backed securities - Corporate bonds Foreign bonds - Total fixed maturity securities Mutual funds - Corporate common stock - Total equity securities - Total fixed maturity and equity securities $ 12 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 2.Investments (continued) For all securities in an unrealized loss position as of the financial statement dates, the estimated fair value, pre-tax gross unrealized loss and number of securities by length of time that those securities have been continuously in an unrealized loss position as of June 30, 2011 and December 31, 2010 are summarized as follows: Unrealized Number of June 30, 2011 Fair Value Loss Securities Fixed maturity securities Less than 12 months U.S. Government agency $ $ 2 Corporate bonds 5 Total fixed maturity securities $ $ 7 Unrealized Number of December 31, 2010 Fair Value Loss Securities Fixed maturity securities Less than 12 months U.S. Government agency $ $ 2 Corporate bonds 3 Total fixed maturity securities $ $ 5 As of June 30, 2011 and December 31, 2010, all of the above fixed maturity securities had a fair value to cost ratio equal to or greater than 94%.As of June 30, 2011 and December 31, 2010, fixed maturity securities were 87% investment grade as rated by Standard & Poor’s. There were no equity securities in an unrealized loss position as of June 30, 2011 and December 31, 2010. The Company’s decision to record an impairment loss is primarily based on whether the security’s fair value is likely to remain significantly below its book value in light of all the factors considered.Factors that are considered include the length of time the security’s fair value has been below its carrying amount, the severity of the decline in value, the credit worthiness of the issuer, and the coupon and/or dividend payment history of the issuer.The Company also assesses whether it intends to sell or whether it is more likely than not that it may be required to sell the security prior to its recovery in value. For any fixed maturity securities that are other-than-temporarily impaired, the Company determines the portion of the other-than-temporary impairment that is credit-related and the portion that is related to other factors.The credit-related portion is the difference between the expected future cash flows and the amortized cost basis of the fixed maturity security, and that difference is charged to earnings.The non-credit-related portion representing the remaining difference to fair value is recognized in other comprehensive income (loss).Only in the case of a credit-related impairment where management has the intent to sell the security, or it is more likely than not that it will be required to sell the security before recovery of its cost basis, is a fixed maturity securityadjusted to fair value and the resulting losses recognized in realized gains (losses) in the consolidated statements of operations.Any other-than-temporary impairments on equity securities are recorded in the consolidated statements of operations in the periods incurred as the difference between fair value and cost. 13 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 2.Investments (continued) Based on our review, the Company experienced no other-than-temporary impairments during the six months ended June 30, 2011 or during the year ended December 31, 2010. Management believes that the Company will fully recover its cost basis in the securities held at June 30, 2011, and management does not have the intent to sell nor is it more likely than not that the Company will be required to sell such securities until they recover or mature. The remaining temporary impairments shown herein are primarily the result of the current interest rate environment rather than credit factors that would imply other-than-temporary impairment. Net unrealized gains included in accumulated other comprehensive income for investments classified as available-for-sale, net of the effect of deferred income taxes and deferred acquisition costs assuming that the appreciation had been realized as of June 30, 2011 and December 31, 2010 are summarized as follows: June 30, 2011 December 31, 2010 Unrealized appreciation on available-for-sale securities $ $ Adjustment to deferred acquisition costs ) ) Deferred income taxes ) ) Net unrealized appreciation on available-for-sale securities $ $ The amortized cost and fair value of fixed maturity available-for-sale securities as of June 30, 2011, by contractual maturity, are summarized as follows: Available-for-Sale Amortized Cost Fair Value Due in one year or less $ $ Due in one year through five years Due after five years through ten years Due after ten years Due at multiple maturity dates $ $ Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. 14 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 2.Investments(continued) Proceeds and gross realized gains (losses) from the sales, maturities and calls of fixed maturity available-for-sale securities for the three and six months ended June 30, 2011 and 2010 are summarized as follows: Three Months Ended June 30, Six Months Ended June 30, Proceeds $ Gross realized gains - Gross realized losses ) There were no proceeds or gross realized gains (losses) from the sales of equity securities available-for-sale for the three and six months ended June 30, 2011 and 2010. The accumulated change in net unrealized investment gains (losses) for fixed maturity and equity securities available-for-sale for the three and six months ended June 30, 2011 and 2010 and the amount of realized investment gains (losses) on fixed maturity available-for-sale securities for the three and six months ended June 30, 2011 and 2010 are summarized as follows: Three Months Ended June 30, Six Months Ended June 30, Change in unrealized investment gains (losses): Available-for-sale securities Fixed maturity securities $ Equity securities ) ) Realized investment gains (losses): Fixed maturity securities ) 15 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 2.Investments(continued) Major categories of net investment income for the three and six months ended June 30, 2011 and 2010 are summarized as follows: Three Months Ended June 30, Six Months Ended June 30, Fixed maturity securities $ Equity securities Mortgage loans Real estate Short-term and other investments Gross investment income Investment expenses ) Net investment income $ 3.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) on the measurement date. The Company also considers the impact on fair value of a significant decrease in volume and level of activity for an asset or liability when compared with normal activity. The Company holds fixed maturity and equity securities that are measured and reported at fair value on the statement of financial position.The Company determines the fair values of its financial instruments based on the fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value, as follows: Level 1 - Quoted prices in active markets for identical assets or liabilities. The Company’s Level 1 assets and liabilities include fixed maturity and equity securities that are traded in an active exchange market, as well as certain U.S. Treasury securities that are highly liquid and are actively traded in over-the-counter markets. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities.The Company’s Level 2 assets and liabilities include fixed maturity securities with quoted prices that are traded less frequently than exchange-traded instruments or assets and liabilities whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data.This category generally includes U.S. Government and agency mortgage-backed debt securities and corporate debt securities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.The Company’s Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation.This category generally includes certain private equity investments and asset-backed securities where independent pricing information was not able to be obtained for a significant portion of the underlying assets. 16 First Trinity Financial Corporation and Subsidiaries Notes to Consolidated Financial Statements June 30, 2011 (Unaudited) 3.Fair Value Measurements (continued) The Company has categorized its financial instruments, based on the priority of the inputs to the valuation technique, into the three-level fair value hierarchy.If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument.A review of fair value hierarchy classifications is conducted on a quarterly basis.Changes in the valuation inputs, or their ability to be observed, may result in a reclassification for certain financial assets or liabilities. Reclassifications impacting Level 3 of the fair value hierarchy are reported as transfers in/out of the Level 3 category as of the beginning of the quarter in which the reclassifications occur. The Company’s fair value hierarchy for those financial instruments measured at fair value on a recurring basis as of June 30, 2011 and December 31, 2010 is summarized as follows: June 30, 2011 Level 1 Level 2 Level 3 Total Fixed maturity securities, available-for-sale U.S. government agency $
